IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-40436
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DANIEL RUBALCADA, also known as Armando Trevino,
also known as Jose Manuel,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-01-CR-128-ALL
                      --------------------
                        January 29, 2003

Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Daniel Rubalcada appeals his sentence for possession with

intent to distribute marihuana in violation of 21 U.S.C. § 841(a)

and 21 U.S.C. § 846(b)(1)(D).   Rubalcada argues that the district

court erred in giving him an upward adjustment for obstruction of

justice pursuant to U.S.S.G. § 3C1.1, because there was no

evidence that he had willfully failed to appear at his



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-40436
                                 -2-

arraignment and because the district court made no finding of

willfulness.

     The district court did not clearly err in adjusting

Rubalcada’s sentence for obstruction of justice, since there is

ample evidence in the record that his failure to appear was

willful.   See United States v. Edwards, 303 F.3d 606, 645-46 (5th

Cir. 2002).    For example, at sentencing, the district court found

that Rubalcada had absconded and had traveled around the country

to evade law enforcement.

     AFFIRMED.